OPINION — AG — THIS IS A PRINT OF AN 1953 OPINION. "IN VIEW OF THE PROVISIONS OF 11 O.S.H. 356, THE AG IS OF THE OPINION THAT IF A SWORN COMPLAINT IS FILED WITH YOU, SUCH AS IN OUTLINED IN THE QUESTION (HOUSE BILL NO. 762 — USE MONEY IN ITS FIREMAN'S RELIEF AND PENSION FUND TO PURCHASE FIRE FIGHTING EQUIPMENT), IT IS YOUR DUTY, AS STATE INSURANCE COMMISSIONER, TO EXAMINE THE BOOKS AND FINANCIAL ACCOUNT OF THE TOWN OR CITY IN QUESTION RELATING TO ITS FIREMEN'S RELIEF AND PENSION FUND, AND IF YOU FIND THE COMPLAINT TO BE TRUE IT WILL BE YOUR DUTY TO REPORT YOUR FINDING TO THE GOVERNOR FOR FURTHER ACTION" CITE: ARTICLE X, SECTION 20, OPINION NO. AUGUST 8, 1953 — ?, OPINION NO. JUNE 7, 1955 — HARKEY, ARTICLE V, SECTION 46, ARTICLE V, SECTION 59, ARTICLE X, SECTION 14, 74 O.S.H. 18(B) (FRED HANSEN)